           Case 4:20-cv-00342-BSM Document 36 Filed 12/23/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

KARL JOHNSON                                                                     PLAINTIFF

v.                           CASE NO. 4:20-CV-00342-BSM

EVERGREEN PACKAGING, INC.                                                      DEFENDANT

                                          ORDER

       Evergreen Packaging, Inc.’s (“Evergreen”) motion to dismiss [Doc. No. 29] is

granted.

                                     I. BACKGROUND

       Evergreen filed its first motion to dismiss Karl Johnson’s complaint for failure to state

a claim or in the alternative motion for more a definite statement in March 2020. Doc. No.

5. The motion to dismiss was denied and the alternative motion for a more definite statement

was granted. Doc. No. 14. That order also dismissed Johnson’s claims that arose before

August 10, 2016. Id. Johnson then amended his complaint. [Doc. No. 25].

       Johnson’s amended complaint claims that Evergreen managers (1) made false claims

about Johnson missing work and disciplined him for missing work; (2) demoted Johnson in

retaliation, causing him to lose over $10/hour in wages; (3) nitpicked his work; (4) used

derogatory tones that were not used against white employees; (5) targeted Johnson and

falsely accused him of misconduct; (6) gave Johnson permission to go to HR but disciplined

and threatened to fire him after he went to HR; and (7) escalated the negative treatment

toward Johnson, which resulted his having to take leave in August 2017 because of a hostile
         Case 4:20-cv-00342-BSM Document 36 Filed 12/23/20 Page 2 of 3




work environment and only collecting forty percent of his regular pay during that time.

Evergreen now moves to dismiss Johnson’s amended complaint for failure to state a claim.

Doc. No. 29.

                                   II. LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) permits dismissal when the plaintiff fails to

state a claim upon which relief may be granted. To meet the 12(b)(6) standard, a complaint

must allege sufficient facts to entitle the plaintiff to the relief sought. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Although detailed factual allegations are not required, threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, are

insufficient. Id. In ruling on a 12(b)(6) motion to dismiss, materials embraced by the

pleadings, as well as exhibits attached to the pleadings and matters of public record, may all

be considered. Mills v. City of Grand Forks, 614 F.3d 495, 498 (8th Cir. 2010).

                                        III. DISCUSSION

       A.      Statute of Limitations

       Johnson’s claims that arose prior to August 10, 2016 have been dismissed. Doc. No.

14. Those claims will not be addressed.

       B.      Failure to State a Claim

       Evergreen’s renewed motion to dismiss for failure to state a claim is granted. Once

again, Johnson does not narrow down the date for his visit to HR beyond the year, he does

not provide examples of how or when his work was nitpicked, he does not give any details

of the derisive comments or attempts to provoke him, and he does not indicate who
        Case 4:20-cv-00342-BSM Document 36 Filed 12/23/20 Page 3 of 3




threatened to fire him. See Doc. No. 14. The amended complaint fails to provide sufficient

detail that would allow Evergreen to meaningfully respond to Johnson’s claims.

                                   IV. CONCLUSION

      For the forgoing reasons, Evergreen’s motion to dismiss [Doc. No. 29] is granted.

Johnson’s amended complaint [Doc. No. 25] is dismissed with prejudice. The motion to stay

deadlines [Doc. No. 35] is denied as moot.

      IT IS SO ORDERED this 23rd day of December, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
